                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

 Case No.: 8:21-CV-01013-VBF (PD)                        Date: July 6, 2021
 Title:    Brent Antonio Moore v. Sandra Gatt




 Present:    The Honorable Patricia Donahue, U.S. Magistrate Judge

            Isabel Martinez                               N/A
             Deputy Clerk                       Court Reporter / Recorder

       Attorneys Present for                      Attorneys Present for
           Petitioner(s):                            Respondents(s):

                 N/A                                      N/A

Proceedings:       (In Chambers) Order to Show Cause Why Petitioner’s
                   28 U.S.C. § 2241 Petition for a Writ of Habeas Corpus
                   Should Not be Dismissed

I.    Introduction
       On June 8, 2021, Petitioner Brent Antonio Moore, proceeding pro se,
filed a Petition for a Writ of Habeas Corpus by a Person in Federal Custody
pursuant to 28 U.S.C. § 2241 (“The Petition”). After failing a drug test while
on supervised release in Case No. 17-CR-00156-JLS-1, Petitioner was
remanded to Santa Ana Jail to serve his sentence. Petitioner’s anticipated
release date is September 24, 2021. [Dkt. No. 1 at 9.]

       The Petition alleges that the prison and jail systems are harsher than
contemplated at the original time of sentencing, and that a reduction in
sentence is warranted to prevent disparity of sentences. [Id.] In seeking a
reduction of sentence to time served, it raises three grounds: (1) two weeks of
solitary quarantine confinement upon remand to jail facility, (2) 22 hours in
prison cell on most days, and (3) a lack of medical care and treatment. [Id.]
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

 Case No.: 8:21-CV-01013-VBF (PD)                        Date: July 6, 2021
 Title:    Brent Antonio Moore v. Sandra Gatt



II.   Discussion

       Habeas petitions brought by federal prisoners under 28 U.S.C. § 2241
are subject to the same screening requirements that apply to habeas petitions
brought under 28 U.S.C. § 2254. Rules Governing Section 2254 Cases in the
United States District Courts, 28 U.S.C. foll. § 2254 (“Habeas Corpus Rules”),
Habeas Corpus Rule 1(b) (providing that district courts may apply the
Habeas Corpus Rules to habeas petitions that are not brought under § 2254).
Accordingly, a district court may summarily dismiss a § 2241 petition before
the respondent files an answer, “[i]f it plainly appears from the face of the
petition ... that the petitioner is not entitled to relief.” Habeas Corpus Rule 4;
Mayle v. Felix, 545 U.S. 644, 656 (2005).

      A. Failure to Exhaust Administrative Remedies
      “Federal prisoners [generally] are required to exhaust their federal
administrative remedies prior to bringing a petition for a writ of habeas
corpus in federal court.” Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir.
1986); see also Ward v. Chavez, 678 F.3d 1042 (9th Cir. 2012). However,
exhaustion may be excused where administrative remedies are inadequate,
irreparable injury may occur without immediate judicial relief, or exhaustion
otherwise would be futile. Laing v. Ashcroft, 370 F.3d 994, 1000-01 (9th Cir.
2004) (“[D]istrict court’s habeas jurisdiction under 28 U.S.C. § 2241 is
ordinarily reserved for instances in which no other judicial remedy is
available.”).

      Here, the Petition includes a section requiring information about
earlier appeals, grievances or administrative remedies sought, which
Petitioner has left blank. [Id., ¶7.] Petitioner does not state why an
administrative remedy would be inadequate, irreparable injury may occur
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 8:21-CV-01013-VBF (PD)                         Date: July 6, 2021
Title:    Brent Antonio Moore v. Sandra Gatt



without immediate judicial relief, or exhaustion otherwise would be futile.
Instead, Petitioner states that his release date makes the exigency of his
request “self-explanatory.” [Id. at 9.] This is an insufficient explanation for
why Petitioner did not seek an administrative remedies prior to filing the
Petition.

      B. The Petition Challenges the Conditions of Petitioner’s
         Confinement Rather Than its Legality or Duration
       Federal law “opens two main avenues to relief on complaints related to
imprisonment”—a petition for habeas corpus and a civil rights complaint.
Muhammad v. Close, 540 U.S. 749, 750 (2004). Habeas relief may be granted
to a person in federal custody if the petitioner can show that he is “in custody
in violation of the Constitution or laws or treaties of the United States.” 28
U.S.C. § 2241(c)(1), (3). In general, habeas proceedings provide a forum to
challenge the “legality or duration” of a prisoner’s confinement. Crawford v.
Bell, 599 F.2d 890, 891 (9th Cir. 1979); see also Nettles v. Grounds, 830 F.3d
922, 927, 934 (9th Cir. 2016) (en banc) (habeas petitions are “the exclusive
vehicle” for claims that fall within “the core of habeas corpus”—that is, claims
challenging “the fact or duration of the conviction or sentence.”). By contrast,
a civil rights action is the “proper remedy” for a claimant asserting “a
constitutional challenge to the conditions of his prison life, but not to the fact
or length of his custody.” See Preiser v. Rodriguez, 411 U.S. 475, 499 (1973).

      Here, Petitioner’s claims are not cognizable in habeas review. The
Petition does not specify which of Petitioner’s constitutional rights have
allegedly been violated. However, Petitioner’s factual basis for requesting a
shorter duration of confinement entirely rests upon the conditions of his
confinement — a lack of medical care and alleged harsher than normal
confinement conditions. [Dkt. No. 1 at 9.] Because relief can be fashioned
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

 Case No.: 8:21-CV-01013-VBF (PD)                       Date: July 6, 2021
 Title:    Brent Antonio Moore v. Sandra Gatt



short of release, Petitioner’s claims fall outside “the core of habeas corpus.”
See Nettles, 830 F.3d at 935 (holding success on claims that would not
necessarily lead to earlier or immediate release from confinement are not at
“the core of habeas corpus” and must be brought as a civil rights suit.). Thus,
Petitioner’s challenges to the conditions of his confinement must be brought
in a civil rights action, if at all, rather than in a habeas petition. See Badea
v. Cox, 931 F.2d 573, 574 (9th Cir. 1991); see also Green v. Jenkins, 2021 U.S.
Dist. LEXIS 36664, at *15, *20 (C.D. Cal. 2021) (holding that conditions of
confinement claim resulting from COVID-19 pandemic and which seeks
immediate release was not cognizable on habeas review).

III.   ORDER
      Accordingly, on or before August 2, 2021, Petitioner is ordered to show
cause, in writing, (a) why this action should not be summarily dismissed for
failure to exhaust administrative remedies and because it is not cognizable
on habeas review; or (b) file a Notice of Voluntary Dismissal of the action.
The Court Clerk is directed to provide Petitioner a copy of Form CV-09 –
Notice of Dismissal for his convenience.

      Failure to file a timely response to this Order as directed above
will result in a recommendation that this action be dismissed for
failure to prosecute and obey Court orders pursuant to Federal
Rules of Civil Procedure 41(b).

       IT IS SO ORDERED.



                                                                              :
                                                    Initials of Preparer     im
